                                                                       Case 2:16-cv-01601-RFB-DJA Document 50 Filed 11/04/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Plaintiff U.S. Bank National Association
                                                                 as Trustee on behalf of Specialty Underwriting and
                                                             8   Residential Finance Trust Mortgage Loan Asset-
                                                                 Backed Certificates Series 2007-BC1
                                                             9
                                                                                                     UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   U.S. BANK NATIONAL ASSOCIATION AS Case No.: 2:16-cv-01601-RFB-DJA
                                                                 TRUSTEE ON BEHALF OF SPECIALTY
                      LAS VEGAS, NEVADA 89134




                                                            13   UNDERWRITING    AND   RESIDENTIAL
AKERMAN LLP




                                                                 FINANCE TRUST MORTGAGE LOAN MOTION TO REMOVE ATTORNEY
                                                            14
                                                                 ASSET-BACKED CERTIFICATES SERIES FROM ELECTRONIC SERVICE LIST
                                                            15   2007-BC1

                                                            16                          Plaintiff,

                                                            17   vs.

                                                            18   WASHINGTON      &        SANDHILL
                                                                 HOMEOWNERS ASSOCIATION, et al.
                                                            19
                                                                                        Defendants.
                                                            20

                                                            21

                                                            22                Pursuant to LR 1A 10.6(e), Rex D. Garner, Esq. hereby moves this Court for an Order

                                                            23   removing the following attorney from the court’s electronic service notification list in the above-

                                                            24   captioned case:

                                                            25                      Attorney Jared M. Sechrist is no longer associated with the law firm of Akerman,

                                                            26                       LLP.

                                                            27   ///

                                                            28   ///
                                                                                                                     1
                                                                 50674533;1
                                                                      Case 2:16-cv-01601-RFB-DJA Document 50 Filed 11/04/19 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for U.S. Bank National Association as Trustee

                                                             2   on behalf of Specialty Underwriting and Residential Finance Trust Mortgage Loan Asset-Backed

                                                             3   Certificates Series 2007-BC1. All future correspondence and papers in this action should continue

                                                             4   to be directed to Akerman LLP, Melanie D. Morgan and Rex D. Garner.

                                                             5                DATED this 1st day of November, 2019.

                                                             6                                                  AKERMAN LLP

                                                             7                                                  /s/ Rex D. Garner
                                                                                                                MELANIE D. MORGAN, ESQ.
                                                             8                                                  Nevada Bar No. 8215
                                                                                                                REX D. GARNER, ESQ.
                                                             9                                                  Nevada Bar No. 9401
                                                                                                                1635 Village Center Circle, Suite 200
                                                            10                                                  Las Vegas, Nevada 89134
                                                            11                                                  Attorneys for Plaintiff U.S. Bank National Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                as Trustee on behalf of Specialty Underwriting and
                                                            12                                                  Residential Finance Trust Mortgage Loan Asset-
                      LAS VEGAS, NEVADA 89134




                                                                                                                Backed Certificates Series 2007-BC1
                                                            13
AKERMAN LLP




                                                            14
                                                                                                                 ORDER
                                                            15
                                                                              IT IS SO ORDERED.
                                                            16

                                                            17
                                                                                                                          ______________________________________
                                                            18                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                                                          Case No.: 2:16-cv-01601-RFB-DJA
                                                            19

                                                            20                                                                    November 5, 2019
                                                                                                                          DATED:_______________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 50674533;1
